UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2010 Rexahn Pharmaceuticals, Inc. (Exact name of registrant as specified in its charter) Commission File No.: 001-34079 Delaware 11-3516358 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 15245 Shady Grove Road, Suite 455 Rockville, MD 20850 (Address of principal executive offices, including zip code) Telephone: (240) 268-5300 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes þNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes ¨ No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See definition of “accelerated filer”, “large accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large Accelerated Filer o Accelerated Filer ¨ Non-Accelerated Filer o Smaller reporting company þ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No þ Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: 75,172,822 shares of common stock outstanding as of May 21, 2010. 1 REXAHN PHARMACEUTICALS, INC. (A Development Stage Company) TABLE OF CONTENTS Page PART I FINANCIAL INFORMATION Item 1 Financial Statements 1) Condensed Balance Sheets at March 31, 2010 (unaudited) and December 31, 2009 3 2) Condensed Statements of Operations for the three months ended March 31, 2010 and 2009 (unaudited) and cumulative from March 19, 2001 (inception) to March 31, 2010 (unaudited) 4 3) Condensed Statements of Cash Flows for the three months ended March 31, 2010 and 2009 (unaudited) and cumulative from March 19, 2001 (inception) to March 31, 2010 (unaudited) 5 4) Notes to Condensed Financial Statements (unaudited) 6 Item 2 Management’s Discussion and Analysis of Financial Condition and Results of Operations 22 Item 3 Quantitative and Qualitative Disclosures About Market Risk 28 Item 4 Controls and Procedures 28 PART II OTHER INFORMATION Item 1 Legal Proceedings 29 Item 1A Risk Factors 29 Item 2 Unregistered Sales of Equity Securities and Use of Proceeds 29 Item 3 Defaults Upon Senior Securities 29 Item 4 (Removed and Reserved) 29 Item 5 Other Information 29 Item 6 Exhibits 30 SIGNATURES 31 2 Table of Contents PART 1.Financial Information REXAHN PHARMACEUTICALS, INC. (A Development Stage Company) Condensed Balance Sheets March 31, (unaudited) December 31, ASSETS Current Assets: Cash and cash equivalents $ $ Marketable securities Prepaid expenses and other current assets (note 3) Total Current Assets Restricted Cash Equivalents (note 13) Equipment, Net (note 4) Total Assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current Liabilities: Accounts payable and accrued expenses (note 5) $ $ Deferred Revenue (note 6) Other Liabilities (note 7) Total Liabilities Commitment and Contingencies (note 13) Stockholders' Equity (note 9): Preferred stock, par value $0.0001, 100,000,000 authorized shares, none issued and outstanding - - Common stock, par value $0.0001, 500,000,000 authorized shares, 73,483,702 (2009 – 71,938,701) issued and 73,469,497 (2009 – 71,924,496) outstanding Additional paid-in capital Accumulated deficit during the development stage ) ) Treasury stock, 14,205 shares, at cost ) ) Total Stockholders' Equity Total Liabilities and Stockholders' Equity See the notes accompanying the condensed financial statements 3 Table of Contents REXAHN PHARMACEUTICALS, INC. (A Development Stage Company) Condensed Statement of Operations (Unaudited) Three Months Ended March 31, Cumulative from March 19, 2001 (Inception) to March 31, Revenue: Research $ $ $ Expenses: General and administrative Research and development Patent fees Depreciation and amortization Total Expenses Loss from Operations ) ) ) Other (Income) Expense Realized loss on securities available-for-sale - - Interestincome ) ) ) Interest expense - - Beneficial conversion feature - - ) ) Loss Before Provision for Income Taxes ) ) ) Provision for Income Taxes - - - Net Loss $ ) $ ) Net Loss per share , basic and diluted $
